976 F.2d 46
298 U.S.App.D.C. 98
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.MAIL ORDER ASSOCIATION OF AMERICA, Petitioner,v.UNITED STATES POSTAL SERVICE, Respondent,McGraw-Hill, Inc., et al., Intervenors.
No. 91-1058.
United States Court of Appeals, District of Columbia Circuit.
Aug. 31, 1992.

Before WALD, STEPHEN F. WILLIAMS and KAREN LeCRAFT HENDERSON, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the various responses to this court's March 31, 1992 order to show cause regarding petitioners' and intervenors' briefing formats;  the unopposed motion by petitioners Major Mailers Association (No. 91-1067) and Council of Public Utility Mailers (No. 91-1062) to dismiss their respective petitions for review;  and the unopposed motion to establish a briefing schedule and for expedited consideration, it is


2
ORDERED that the show cause order be discharged.   It is


3
FURTHER ORDERED that the motion to dismiss Nos. 91-1062 and 91-1067 be granted.   The Clerk is directed to sever these two cases from No. 91-1058 et al.   It is


4
FURTHER ORDERED that the following briefing formats and schedule be established:


5
PETITIONERS' BRIEFS:                                        INITIAL       REPLY
                                                             BRIEFS      BRIEFS
                                                            Sept. 28,  Dec. 21,
                                                                 1992      1992
(1)         One joint brief of Mail Order Association of     35 pages  14 pages
              America (No. 91"1058), American Mail
              Marketing Association (No. 91"1074), ADVO,
              Inc.  (No. 91"1079), and Direct Marketing
              Association (No. 91"1059)
(2)         Individual brief of Alliance of Nonprofit        25 pages  10 pages
              Mailers (No. 91"1065)
(3)         One joint brief of Dow Jones and Company,        35 pages  14 pages
              Inc.  (No. 91"1075) and Time"Warner Inc.
              (No. 91"1062)
(4)         Individual brief of United States Postal         35 pages  14 pages
              Service (No. 91"1073)
(5)         Individual brief of Niagara Telephone Co.         7 pages   4 pages
              (No. 91"1063)
PETITIONER"INTERVENORS' BRIEFS                               Oct. 19,
                                                                 1992
(1)         Individual brief of Reader's Digest              20 pages
              Association, Inc. in support of petitioner
              US Postal Service (No. 91"1073)
RESPONDENTS' BRIEFS                                         RESPONSE
                                                             BRIEF
                                                              Nov. 9,
                                                                 1992
(1)         US Postal Service                                75 pages
(2)         Postal Rate Commission                           35 pages
RESPONDENT"INTERVENORS' BRIEFS                               Nov. 30,
                                                                 1992
(1)         One joint brief of American Newspaper            20 pages
              Publishers and Association of Alternate
              Postal Systems
(2)         Individual brief of United Parcel Service        15 pages
(3)         One joint brief of American Business Press,      20 pages
              Coalition of Religious Press Associations,
              McGraw"Hill, Inc., and Short"Run Printers
              Comm.
(4)         One joint brief of American Bankers              15 pages
              Association and The Brooklyn Union Gas
              Company (in No. 91"1073)
DEFERRED APPENDIX                                             Jan. 4,
                                                                 1993
FINAL BRIEFS                                                 Jan. 19,
*46_                                                                  1993
PROJECTED ARGUMENT                                           Feb. 24,
                                                                 1993


6
The parties are cautioned that the court will regard with extreme disfavor any unnecessary duplication or protraction in briefing this case.   See D.C. Circuit Handbook of Practice and Internal Procedures 44-45 (1987).   It is


7
FURTHER ORDERED that the motion to establish a briefing schedule and for expedited consideration be dismissed as moot in light of the above established schedule.


8
The Clerk is directed to issue forthwith a certified copy of this order to the agency in lieu of formal mandates in Nos. 91-1062 and 91-1067.